Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notification regarding 35 USC § 112f
The following is a quotation of AIA  35 U.S.C. 112f:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In claim 1: 
Claim limitation “means for leading the laser beam emitted” has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “means” coupled with functional language “for leading the laser beam emitted” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
 Claim limitation “optical means for collimating the laser beam” has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “optical means” coupled with functional language “for collimating the laser beam” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Claim limitation “means for adjusting the mutual position” has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “means” coupled with functional language “for adjusting the mutual position” without reciting sufficient 
Claim limitation “electronic processing and control means arranged to control the arrangement” has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “electronic processing and control means” coupled with functional language “f arranged to control the arrangement” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112f limitation:
“means for leading the laser beam emitted” is well known in the art is a laser generator, see par.0009 in the present Specification
“optical means for collimating the laser beam” is well known in the art is mirrors, lens or focus lens…, see par.0009 in the present Specification.
“means for adjusting the mutual position
“electronic processing and control means arranged to control the arrangement” is an ECU as show in fig.8 and in par.0093 in the present Specification
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.01. In this case, the present title is too long, the following tittle is suggested:
	--A method and a machine of laser processing of a metallic material--


Claim Objections
Claims 1-20 are objected to because of the following informalities: 
The terms: “and/or” should be changed to --or--. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-12 of copending Application No.15641435. 

Present application 16309623
Copending application 15641435
1. (Currently Amended) A method of laser processing of a metallic material, in particular for laser cutting, drilling or welding of said material, by a focused laser beam having a predetermined transverse power distribution at a working plane of the metallic material, the method comprising the steps of: providing a laser beam emitting source; leading the laser beam emitted by said emitting source along a beam transport optical path to a working head arranged adjacent to the metallic material; collimating the laser beam along an optical axis of propagation incident on the metallic material; focusing said collimated laser beam in an area of the working plane of said metallic material; conducting said focused laser beam along 
  
2. (Currently Amended) The method according to 1, wherein the automatic control of the transverse power distribution 

3. (Currently Amended) The method according to claim 1, wherein the step of controlling the arrangement of said reflection areas comprises establishing  a transverse power distribution of the beam in an area of at least one working plane on the metallic material having a Gaussian form with a predetermined diameter.  

4. (Currently Amended) The method according to claim 1, wherein the step of controlling the arrangement of said reflection areas comprises establishing  a transverse power distribution of the beam in an area of at least one working plane on the metallic material having an annular shape.  

5. (Currently Amended) The method according to claim 1, wherein the step of controlling the arrangement of said reflection areas comprises establishing  a transverse power distribution of the beam in an area of at least one working plane on the metallic material having a flat profile shape with a predetermined diameter.  

6. (Currently Amended) The method according to claim 1, wherein the step of controlling the arrangement of said reflection areas comprises establishing  a  transverse power distribution of the beam in an area of at least one working plane on the metallic material including a Gaussian distribution with a predetermined diameter and an annular distribution externally concentric to the Gaussian distribution.
  

  
8. (Currently Amended) The method according to claim 7, comprising an orientation of the axis of symmetry of said transverse power distribution of the beam including a Gaussian distribution with a predetermined diameter and a semi-annular distribution externally concentric to the Gaussian distribution in the area of the working plane, depending on a local direction of the working path.  

9. (Currently Amended) The method according to claim 1, wherein the step of controlling the arrangement of said reflection areas in order comprises establishing  a transverse power distribution of the beam in an area of at least one working plane on the metallic material having a Gaussian form with an elliptical section.  

10. (Currently Amended) The method according to claim 9, comprising  an orientation of the axis of symmetry of said transverse power distribution of the beam having a Gaussian form with an elliptical section in the area of the working plane, depending on  a local direction of the working path.  

11. (Currently Amended) The method according to claim 1, comprising the relative translation of the axis of the assist gas flow along a predetermined working path on the metallic material, the detection 
  
12. (Currently Amended) The method according to claim 11, wherein the automatic adjustment of the position of the optical axis of propagation of the laser beam based on the detected current position and/or the detected current direction of translation of the axis of the assist gas flow is performed according to a predetermined adjustment pattern or program.  

13. (Currently Amended) The method according to claim 12, wherein the step of controlling the arrangement of said reflection areas comprises establishing te establish an overall transverse power distribution of the beam in an area of at least one working plane on the metallic material corresponding to a TEM10 transverse electromagnetic mode, including a combination of two Gaussian distributions with a predetermined diameter transversely aligned with respect to the direction of the working path, wherein the relative position of the optical propagation axis and the focusing plan of said two Gaussian distributions varies cyclically over time depending on the local direction of the working path according to a law which includes the combination of the following movements: advancement of the barycenter of the overall power distribution along the local direction of the working path; when projected onto a horizontal plan, movement of the optical axis of each of said two Gaussian 
  
14. (Currently Amended) The method according to claim 13, wherein a cyclic variation of the relative position of the optical axis of propagation of each of said two Gaussian distributions and of the location of the focusing plane of each of said two Gaussian distributions along its respective optical axis of propagation occurs with a frequency that is an integer multiple of v/2D, where v is the progressing speed of the barycenter of the overall power distribution and D is the diameter of the focusing spot of the laser beam in the waist.  

15. (Currently Amended) The method according to claim 1, wherein the controlling of the arrangement of said reflection areas of the controlled surface reflecting element comprises controlling a 
16. (Currently Amended) The method according to claim 15, wherein the controlling the combination of moves of said reflection areas of the controlled surface reflecting element comprises controlling a translation movement of said areas along the optical axis of the reflecting element and/or the rotation of said areas to obtain an inclination with respect to the optical axis of the reflecting element. 
 
17. (Currently Amended) The method according claim 1, comprising providing  the deformable controlled surface reflecting element by a corresponding plurality of movement modules which include a central area and a plurality of ranks of circular crown sectors concentric to said central area. 
 
18. (Currently Amended) The method according to claim 17, wherein said plurality of ranks of concentric circular crown sectors are in number of 6, the circular crown sectors are in number  of 8 for each rank, and the height of circular crown sectors is increasing from the first to the third rank and from the fourth to the sixth rank in the radial direction towards the outside of the reflecting element, the height of circular crown sectors of the fourth rank being intermediate between the height of the circular crown sectors of the first and second rank.  
19. (Currently Amended) A machine for laser processing of a metallic material, , by a focused laser beam having a predetermined transverse power distribution at a working plane of the metallic material, comprising: a laser beam emitting source; means for leading the laser beam emitted by said emitting 
  
20. (Currently Amended) A computer program comprising one or more code modules for performing a method of shaping a laser beam in a machine for laser processing of a metallic material, in accordance with the method of laser processing according to claim 1, when the program is executed by electronic processing and control means of said machine.



3. (Currently Amended) The method according to claim 2, comprising the step of controlling the arrangement of said 

4. (Original) The method according to claim 1, wherein controlling the arrangement of said reflection areas of the controlled surface reflecting element comprises controlling a combination of moves of said areas with respect to a reflecting reference flat surface.

5. (Currently Amended) The method according to claim 4, wherein controlling a combination of moves of said reflection areas of the controlled surface reflecting element comprises controlling the translation movement of said areas along the optical axis of the reflecting element or a rotation of said areas to obtain an inclination with respect to the optical axis of the reflecting element.

6. (Currently Amended) The method according to claim 1, wherein the an automatic adjustment of the position of the optical axis of propagation of the laser beam as a function of the detected current position or of the detected current direction of translation of the axis of the assist gas flow is performed by reference to a predetermined adjustment pattern or program.

7. (Currently Amended) The method according to claim 1, further comprising providing the deformable controlled surface reflecting element having the a reflecting surface with the continuous curvature including the plurality of independently movable reflection areas by means of a corresponding plurality of 

8. (Currently Amended) The method according to claim 7, wherein said the plurality of ranks of concentric circular crown sectors are in number of 6, the circular crown sectors are in number of 8 for each rank, and a height of the circular crown sectors is increasing from a first to a third rank and from a fourth to the a sixth rank in the radial direction towards the outside of the reflecting element, a height of the circular crown sectors of the fourth rank being intermediate between the a height of circular crown sectors of the first and second rank.

9. (Currently Amended) A machine for laser processing of a metallic material, , by means of a focused laser beam having a predetermined transverse power distribution at at least one a working plane of the metallic material, comprising: a laser beam emitting source; means for leading the laser beam emitted by said emitting source along a beam transport optical path to a working head arranged adiacent to the metallic material; optical means for collimating the laser beam along an optical axis of propagation incident on the metallic material; optical means for focusing said collimated laser beam in an area of the working plane of the metallic material, wherein at least said focusing optical means of said collimated laser beam are carried by said working head at a controlled distance from the metallic material; and means for adjusting the mutual position between said working head and the metallic material, adapted to conduct said focused laser beam along a working path on the metallic material comprising a succession of working areas, 

10. (Currently Amended) A computer program comprising one or more code modules for performing a method of shaping a laser beam in a machine for laser processing of a metallic material, in accordance with the method of laser processing according to claim 1, when the program is executed by electronic processing and control means of said machine.

11. (New) The method according to claim 4, wherein controlling a combination of moves of said reflection areas of the controlled surface reflecting element comprises controlling the translation movement of said areas along the optical axis of the reflecting element and a rotation of said areas to obtain an inclination with respect to the optical axis of the reflecting element.

12. (New) The method according to claim 1, wherein an automatic adjustment of the position of the optical axis of propagation of the laser beam as a function of a detected current position and of the detected current direction of translation of 


Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application No. 15641435 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of copending Application No.15641435.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 and 6-14 of copending Application No.15641435. 

Copending application 15641435
1. (Currently Amended) A method of laser processing of a metallic material, in particular for laser cutting, drilling or welding of said material, by a focused laser beam having a predetermined transverse power distribution at a working plane of the metallic material, the method comprising the steps of: providing a laser beam emitting source; leading the laser beam emitted by said emitting source along a beam transport optical path to a working head arranged adjacent to the metallic material; collimating the laser beam along an optical axis of propagation incident on the metallic material; focusing said collimated laser beam in an area of the working plane of said metallic material; conducting said focused laser beam along a working path on the metallic material comprising a succession of working areas; shaping the laser beam, wherein the shaping of the laser beam comprises: reflecting said collimated laser beam by a deformable controlled surface reflecting element having a reflecting surface with a continuous curvature including a plurality of independently movable reflection areas; controlling [[the]] an arrangement of said plurality of independently movable reflection areas to establish  the predetermined transverse power distribution of the focused laser beam at the working plane of the metallic material based on the area of the current working plane of the metallic material or a  current direction of the working path on the metallic material; delivering a flow of assist gas towards said area of the working plane of the metallic material along an axis of the assist gas flow; translating the axis of the assist gas flow relatively to a predetermined working path on the metallic material; detecting a current position and/or a direction of the current 
  
2. (Currently Amended) The method according to 1, wherein the automatic control of the transverse power distribution of the laser beam based on the current position and/or of the detected direction of the current translation direction of the axis of the assist gas flow is performed according to a predetermined control pattern or program.  

3. (Currently Amended) The method according to claim 1, wherein the step of controlling the arrangement of said reflection areas comprises establishing  a transverse power distribution of the beam in an area of at least one working plane on the metallic material having a Gaussian form with a predetermined diameter.
  
4. (Currently Amended) The method according to claim 1, wherein the step of controlling the arrangement of said reflection areas comprises establishing  a transverse power distribution of the beam in an area of at least one working plane on the metallic material having an annular shape.  



6. (Currently Amended) The method according to claim 1, wherein the step of controlling the arrangement of said reflection areas comprises establishing  a  transverse power distribution of the beam in an area of at least one working plane on the metallic material including a Gaussian distribution with a predetermined diameter and an annular distribution externally concentric to the Gaussian distribution. 
 
7. (Currently Amended) The method according to claim 1, wherein the step of controlling the arrangement of said reflection areas comprises establishing  a transverse power distribution of the beam in an area of at least one working plane on the metallic material including a Gaussian distribution with a predetermined diameter and a semi-annular distribution externally concentric to the Gaussian distribution.  

8. (Currently Amended) The method according to claim 7, comprising an orientation of the axis of symmetry of said transverse power distribution of the beam including a Gaussian distribution with a predetermined diameter and a semi-annular distribution externally concentric to the Gaussian distribution in the area of the working plane, depending on a local direction of the working path.  

9. (Currently Amended) The method according to claim 1, wherein the step of controlling the arrangement of said reflection areas in order comprises 

10. (Currently Amended) The method according to claim 9, comprising  an orientation of the axis of symmetry of said transverse power distribution of the beam having a Gaussian form with an elliptical section in the area of the working plane, depending on  a local direction of the working path.  

11. (Currently Amended) The method according to claim 1, comprising the relative translation of the axis of the assist gas flow along a predetermined working path on the metallic material, the detection of the current position and/or the detection of the current direction of translation of the axis of the assist gas flow, and the automatic adjustment of a position  of the optical axis of propagation of the laser beam based on the detected current position and/or the detected current direction of translation of the axis of the assist gas flow.  

12. (Currently Amended) The method according to claim 11, wherein the automatic adjustment of the position of the optical axis of propagation of the laser beam based on the detected current position and/or the detected current direction of translation of the axis of the assist gas flow is performed according to a predetermined adjustment pattern or program.  

13. (Currently Amended) The method according to claim 12, wherein the step of controlling the arrangement of said reflection areas comprises establishing te establish an overall transverse power 



15. (Currently Amended) The method according to claim 1, wherein the controlling of the arrangement of said reflection areas of the controlled surface reflecting element comprises controlling a combination of moves of said areas with respect to a reflecting reference flat surface.  

16. (Currently Amended) The method according to claim 15, wherein the controlling the combination of moves of said reflection areas of the controlled surface reflecting element comprises controlling a translation movement of said areas along the optical axis of the reflecting element and/or the rotation of said areas to obtain an inclination with respect to the optical axis of the reflecting element.  

17. (Currently Amended) The method according claim 1, comprising providing  the deformable controlled surface reflecting element by a corresponding plurality of movement modules which include a central area and a plurality of ranks of circular crown sectors concentric to said central area.  



19. (Currently Amended) A machine for laser processing of a metallic material, , by a focused laser beam having a predetermined transverse power distribution at a working plane of the metallic material, comprising: a laser beam emitting source; means for leading the laser beam emitted by said emitting source along a beam transport optical path to a working head arranged adjacent to the metallic material; [[-]] optical means for collimating the laser beam along an optical axis of propagation incident on the metallic material; optical means for focusing said collimated laser beam in an area of  the working plane of said metallic material, wherein at least said focusing optical means of said collimated laser beam are carried by said working head at a controlled distance from said metallic material; means for adjusting the mutual position between said working head and said metallic material, adapted to conduct said focused laser beam along a working path on the metallic material comprising a succession of working areas, optical means for shaping the collimated laser beam including a deformable controlled surface reflecting element having a reflecting surface with a continuous curvature including a plurality of 

20. (Currently Amended) A computer program comprising one or more code modules for performing a method of shaping a laser beam in a machine for laser processing of a metallic material, in accordance with the method of laser processing according to claim 1, when the program is executed by electronic processing and control means of said machine.

3. (Original) The method according to claim 1, wherein controlling the arrangement of said reflection areas of the controlled surface reflecting element comprises controlling a combination of moves of said areas with respect to a reflecting reference flat surface.  

4. (Currently Amended) The method according to claim 3, wherein controlling a combination of moves of said reflection areas of the controlled surface reflecting element comprises controlling a translation movement of said areas along the optical axis of the reflecting element and/or a rotation of said areas to obtain an inclination with respect to the optical axis of the reflecting element.  

6. (Currently Amended) The method according to claim 1, comprising a relative translation of the axis of the assist gas flow along a predetermined working path on 

7. (Currently Amended) The method according to claim 1, wherein the automatic adjustment of the position of the optical axis of propagation of the laser beam as a function of the detected current position and of the detected current direction of translation of the axis of the assist gas flow is performed by reference to a predetermined adjustment pattern or program.  

8. (Currently Amended) The method according to claim 6, wherein the automatic control of the transverse power distribution of the laser beam as a function of the detected current position and of the detected current direction of translation of the axis of the assist gas flow is performed by reference to a predetermined adjustment pattern or program.
  
9. (Previously Presented) The method according to claim 1, wherein the position of the optical axis of propagation of the laser beam is adjusted so as to be alternately in a front area and in a rear area with respect to the current position of the axis of the assist gas flow along the working path during a cutting operation of the metallic material.  

10. (Previously Presented) The method according to claim 1, wherein the position of the optical axis of propagation of the laser beam is adjusted so as to follow a circular path around the current position of 
 
11. (Previously Presented) The method according to claim 1, comprising providing the deformable controlled surface reflecting element having the reflecting surface with the continuous curvature including the plurality of independently movable reflection areas by means of a corresponding plurality of movement modules which include a central area and a plurality of ranks of circular crown sectors concentric to said central area. 
 
12. (Currently Amended) The method according to claim 11, wherein said ranks of concentric circular crown sectors are in number of 6, the circular crown sectors are in number of 8 for each rank, and [[the]]a height of the circular crown sectors is increasing from a first to a third rank and from  a fourth to  a sixth rank in a radial direction  towards an outside of the reflecting element, the height of the circular crown sectors of the fourth rank being intermediate between the height of the circular crown sectors of the first and a second rank.  

13. (Currently Amended) A machine for laser processing of a metallic material, in particular for laser cutting, drilling or welding of said material, by means of a focused laser beam having a predetermined transverse power distribution on at least one working plane of the metallic material, comprising: a laser beam emitting source; means for leading the laser beam emitted by said emitting source along a beam transport optical path to a working head arranged in proximity of said metallic material; optical means for collimating the laser beam along an optical axis of propagation incident on the metallic material; optical means for focusing said 

14. (Original) A computer program comprising one or more code modules for performing a method of shaping a laser beam in a machine for laser processing of a metallic material, in accordance with the method of laser processing according to claim 1, when the program is executed by electronic processing and control means of said machine.


Application No. 15641425 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of copending Application No.15641425.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendment
Applicant's arguments with respect to claims 1-20 in the Remark, filed on 07/23/2021, have been fully considered and it is persuasive, such that the Rejections are withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed if:
E-Terminal Disclaimer is filed to overcome the double patenting rejections above; 
Amend the tittle to overcome the Specification objection; and 
Amend claim to overcome the Claim objection.
 
	The following is an examiner’s statement of reasons for allowance:
In light of Notification of 112f above; and


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
08/18/2021